ALLOWANCE
Response to Amendment
The applicant’s amendment filed 03/10/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

10. (Original) The lamp of claim 1

12. (Original) The lamp of claim 1

Reasons for Allowance
Claim(s) 1, 3-16, and 18-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a lamp for an automobile, the lamp comprising a light source configured to generate light, and a micro lens array (MLA) module which includes a plurality of lenses and which is configured to receive the light generated by the light source and to discharge the light external to the MLA module, wherein the MLA module comprises a light-incident lens part which is provided with a plurality of lenses and to which the light generated by the light source is incident, and a light-emitting lens part which faces the light-incident lens part, is provided with a plurality of lenses on a first surface opposite to a second surface facing the light-incident lens part, and receives the light incident to the light-incident lens part and discharges the light external to the MLA module, wherein some of the plurality of lenses provided in the light-emitting lens part are convex lenses, and wherein others of the plurality of lenses provided in the light-emitting lens part are concave lenses, and wherein areas of the light-emitting lens part in which the plurality of lenses is provided comprises a first area, a second area, and a third area, wherein the second area surrounds the first area, and the third area surrounds the second area, and wherein the convex lenses provided in the light-emitting lens part are provided in the first area and the second area, and the concave lenses provided in the light-emitting lens part are provided in the third area as specifically called for the claimed combinations.
The closest prior art, Wei (US 10,761,243 B1), does not include areas of the light-emitting lens part in which the plurality of lenses is provided comprises a first area, as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Wei reference in the manner required by the claims. 
To clarify the allowable subject matter, the Examiner interprets the limitation of “surrounds” to mean “be all around (Someone or something).” This then requires that the second area is on all sides of the first area, and the third is area is on all sides of the second. The area in Wei which has the concave lenses does not surround the area having the convex lenses. While lenticular sheets similar to the applicants are well- known, there is no motivation to modify these sheets such that a concave portion of lenses completely surrounds a convex portion of lenses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875